IN THE SUPREME COURT OF MISSISSIPPI
                                    NO. 1998-SA-01748-SCT
DELTA REGIONAL MEDICAL CENTER AND GRENADA LAKE MEDICAL CENTER
v.
MISSISSIPPI STATE DEPARTMENT OF HEALTH AND GREENWOOD LEFLORE
HOSPITAL

DATE OF JUDGMENT:                                09/30/1998
TRIAL JUDGE:                                     HON. STUART ROBINSON
COURT FROM WHICH APPEALED:                       HINDS COUNTY CHANCERY COURT
ATTORNEYS FOR APPELLANTS:                        L. CARL HAGWOOD
                                                 JAMES T. COX
                                                 JAMES D. KOPERNAK
                                                 KYLE LESLIE HOLIFIELD
ATTORNEYS FOR APPELLEES:                         BARRY K. COCKRELL
                                                 ELLEN O'NEAL
NATURE OF THE CASE:                              CIVIL - STATE BOARDS AND AGENCIES
DISPOSITION:                                     AFFIRMED - 12/16/1999
MOTION FOR REHEARING FILED:                      12/30/99; denied 3/16/2000
MANDATE ISSUED:                                  3/23/2000



     BEFORE PRATHER, C.J., BANKS AND McRAE, JJ.
     BANKS, JUSTICE, FOR THE COURT:
¶1. This matter is before the Court on appeal from a judgment of the Chancery Court of Hinds County
affirming the Mississippi Department of Health's decision to grant a certificate of need to Greenwood
Leflore Hospital for the establishment of cardiac catheterization and open-heart surgery services. We affirm.

                                                     I.

¶2. On June 2, 1997, Greenwood Leflore Hospital ("Greenwood Leflore") filed with the Mississippi
Department of Health ("Department") a certificate of need ("CON") application for the establishment of
cardiac catheterization and open-heart surgery services ("CC/OHS"). In its application, Greenwood Leflore
requested CON approval for the establishment of both diagnostic and therapeutic cardiac catheterization
services and an open-heart surgery program.
¶3. Greenwood Leflore is in cardiac catheterization/open-heart surgery planning area 2 ("Planning Area 2")
which encompasses thirteen counties: DeSoto, Tunica, Quitman, Coahoma, Tallahatchie, Bolivar,
Sunflower, Leflore, Carroll, Montgomery, Washington, Humphreys, and Holmes. According to the
projected year 2000 population estimate, these thirteen counties will have a total population of 402,058.
Since there are existing providers within Planning Area 2, the Department does not assess the need for
additional providers on the total population of the entire planning area, but on the applicant's actual market
share of the planning area's population. This is determined using patient origin and discharge data.

¶4. The Department's staff analyzed the patient origin data for Greenwood Leflore from the quarter ending
on July 31, 1996, through the quarter ending April 31, 1997, and compiled a chart reflecting the total
number of patients from each of the thirteen counties in Planning Area 2 who were treated at Greenwood
Leflore and the percentage of Greenwood Leflore's total patient volume attributable to each of those
counties. By eliminating those counties from which Greenwood Leflore drew less than two percent (2%) of
its patient support, the staff narrowed Greenwood Leflore's primary service area to seven counties: Leflore,
Carroll, Sunflower, Holmes, Tallahatchie, Montgomery, and Humphreys counties. All of these are within
Planning Area 2, and 95.6% of Greenwood Leflore's patient support comes from those counties. The staff
concluded that only two other providers, Delta Regional Medical Center ("Delta") located in Greenville,
Mississippi, and Grenada Lake Medical Center ("Grenada Lake") located in Grenada, Mississippi, could
capture a significant portion of the market in Greenwood Leflore's primary service area.

¶5. The staff then determined Greenwood Leflore's, Delta's and Grenada Lake's respective market shares
of Planning Area 2, and, based thereon, determined the percentage of the population of Planning Area 2
attributable to each. The staff did this by determining the total number of patients from each county who
sought care at Greenwood Leflore, Delta and Grenada Lake. From the total, the staff determined the
percentage attributable to Greenwood Leflore, Delta and Grenada Lake, respectively. Using this method,
the Department concluded that 149,968 persons, or 37.3% of the total population of Planning Area 2,
were attributable to Greenwood Leflore.

¶6. Subsequently, the Department deemed Greenwood Leflore's application complete on July 1, 1997. A
hearing was requested on the application by Delta and Grenada Lake.

¶7. A public hearing on the Greenwood Leflore application was conducted on November 19, 20, and 21,
1997. Grenada Lake, Delta and Greenwood Leflore, through representatives and counsel, appeared at the
hearing, participated in all proceedings, and offered testimony and evidence. A complete record of the
hearing was made.

¶8. Following the conclusion of the public hearing, the Hearing Officer reviewed all evidence and testimony
presented at the hearing. On June 3, 1998, the Hearing Officer recommended approval of Greenwood
Leflore's application.

¶9. On June 4, 1998, the State Health Officer issued his decision, in which he concurred with the
recommendations of the Hearing Officer and the Department of Health's staff. The Department approved
the Greenwood Leflore Hospital application.

¶10. Pursuant to Miss. Code Ann. § 41-7-201 (Supp. 1999), Delta and Grenada Lake appealed the
Department's decision to the Chancery Court of the First Judicial District of Hinds County. On September
30, 1998, the Chancellor affirmed the State Health Officer's decision granting the Certificate of Need to
Greenwood Leflore Hospital.

¶11. Delta and Grenada Lake timely appealed from that judgment.

                                                     II.

¶12. This Court's standard of review for an appeal of a final order of the Mississippi State Department of
Health is controlled by Miss. Code Ann. § 41-7- 201(2)(f) (Supp.1999), which provides in part:

     The order shall not be vacated or set aside, either in whole or in part, except for errors of law, unless
     the court finds that the order of the State Department of Health is not supported by substantial
     evidence, is contrary to the manifest weight of the evidence, is in excess of the statutory authority or
     jurisdiction of the State Department of Health, or violates any vested constitutional rights of any party
     involved in the appeal...

This is nothing more than a statutory limitation upon the scope of judicial review of administrative agency
decisions, which is the arbitrary and capricious standard. Magnolia Hosp. v. Mississippi State Dep't of
Health, 559 So. 2d 1042, 1044 (Miss. 1990). Decisions of administrative agencies are given great
deference. Melody Manor Convalescent Ctr. v. Mississippi State Dep't. of Health, 546 So. 2d 972,
974 (Miss. 1989). The burden of proof rests on the challenging party to prove that the Department erred.
Id.

                                                     III.

¶13. Delta/Grenada Lake argue that the chancery court erred in concluding that Greenwood Leflore met the
minimum population criterion. Specifically, Delta/Grenada Lake argue that the market sharing methodology
used to determine the minimum population is irrational. Grenada Lake argues that if a rational methodology
is used, then Greenwood Leflore does not meet the required 100,000 minimum population base.(1)

¶14. Delta and Grenada Lake argue that the point of market sharing, using this case as an example, is to
determine that percentage of the total population of Planning Area 2 that will seek CC/OHS services at
Greenwood Leflore. Delta and Grenada Lake assert that the Department's method is not founded in reality.
Focusing on four counties, based on information from May 1996 to April 1997, Delta and Grenada Lake
argue that potential patients in those counties did not use CC/OHS services as expected by the
Department.

¶15. The DeSoto County residents did not all go to a CC/OHS in its proposed area. Delta argues that
given the proximity and quality of healthcare in Memphis available to DeSoto County residents, it is
ridiculous to assume, as the Department's methodology seems to indicate, that Delta could capture 100%
of the DeSoto County market, especially since Delta had previously only captured 1 in 519 (.002%) of the
patients from DeSoto County.

¶16. The staff attributed 71.82% of the population of Sunflower County to Greenwood Leflore, but from
May 1996 to April 1997 only 79 of the 812 (9.72%) people from Sunflower County that sought healthcare
actually went to Greenwood Leflore.

¶17. The Department attributed 16.05% (6,740) of the population of Bolivar County to Greenwood
Leflore and 80.25% (33,703) of the population to Delta, but of the 974 people who sought healthcare only
13(1.33%) went to Greenwood Leflore and 65 (6.67%) went to Delta.

¶18. In Tunica County, the Department attributed 50% (4,298) to Greenwood Leflore and 50% (4,298) to
Grenada Lake, but of the 142 people from Tunica that sought healthcare only one (1) person went to
Grenada Lake and one (1) person went to Greenwood Leflore.

¶19. Delta concludes that these examples serve to illustrate the gross distortion of the percentage of a
particular CC/OHSPA's population attributable to a CON applicant, which is created by the Department's
market sharing method.

¶20. Grenada Lake makes clear that it does not challenge the use of statistical market sharing methodology
or the use of patient origin studies as relevant data in performing a market share calculation. Grenada Lake
further states that it does not contend that the mathematical methodology employed by the Department is
inferior. Grenada Lake asserts that this Court has decided those issues in a line of cases including the
following: Magnolia Hosp. v. Mississippi State Dep't of Health, 559 So. 2d 1042 (Miss. 1990);
Mississippi State Dep't of Health v. Southwest Miss. Reg'l Med. Ctr., 580 So. 2d 1238 (Miss. 1991)
; HTI Health Servs. of Miss. Inc. v. Mississippi State Dep't of Health, 603 So. 2d 848 (Miss. 1992);
Mississippi State Dep't of Health v. Golden Triangle Reg'l Med. Ctr., 603 So. 2d 854 (Miss. 1992);
Parkview Med. Assocs. v. Mississippi State Dep't of Health, 609 So. 2d 441 (Miss. 1991); Delta
Med. Ctr. v. Greenwood Leflore Hosp., 609 So. 2d 1276 (Miss. 1992).

¶21. Instead, Grenada Lake argues that the methodology used by the Department is irrational. Grenada
Lake argues that the simplest and most obvious way to apportion each county's population base for facility
discharges is as follows: Compare a hospital's annual discharges from a particular county to that county's
total annual discharge as whole; convert to a percent and multiply times the total population.(2) Grenada
Lake argues that the Department's formula includes a relationship that cannot be statistically compared to
the entire population because the entire county population has no statistical history of using any of the three
hospitals. Grenada Lake argues that the Department's formula employ's neither statistical probability, nor
"the whole notion of relative frequency, which is the basis or statistical inference," according to the testimony
of Mark McComb, expert statistician.(3) Grenada Lake argues that when its statistical formula is applied
(using the Department's patient origin data), the result is a population base of 46,792, far below the
required 100,000 minimum.

¶22. The Department and Greenwood Leflore argue that this Court has recognized that the Department of
Health has a specialized skill in determining the "tools" needed to apply a standard or criteria, citing to
Southwest Mississippi, 580 So. 2d at 1242 and HTI Health Servs., 603 So. 2d at 853. The
Department and Greenwood Leflore further argue that a reviewing court should not substitute what it
considers to be a better tool with the tool used by the Department.

¶23. This Court has previously considered the validity of the market share analysis approach and
methodology. HTI Health Servs. of Miss. Inc. v. Mississippi State Dep't of Health, 603 So. 2d 848
(Miss. 1992). In HTI Health Servs., this Court stated as follows:

      Market sharing is not a standard, rule or regulation. Rather, it is a methodology, or statistical
      yardstick, used by MSDH to calculate or measure the population base in areas where there are
      multiple providers of the same service. Put another way, market sharing is only a tool used to measure
      and determine whether particular standards and criteria contained within the four corners of the State
      Health Plan have been satisfied. The State Health Plan identifies standards and criteria which must be
      met, but even Vicksburg Medical Center concedes that the State Health Plan does not identify
      specific methods which must be used to determine if the requirements of the Plan have been met.

      The methodology used to determine or measure population base in any given case should
      not be carved in granite; instead, some flexibility is required. It is prudent to utilize a
      methodology that will accommodate the various and sundry circumstances found in each
      individual case. The objective of it all, in the final analysis, is to determine need....

Id. at 853. (emphasis added). In HTI Health Servs., there was no assertion by either party that the
methodology used by the Department was mathematically or statistically inferior. Id.

¶24. Ed Witek, an expert in health planning, testified to the test's rationality stating as follows:

      it is only reasonable if you're trying to promote local access to care, that the relevant numbers you
      would look at would be the division of proposing or existing providers of the service. So that made
      the denominator that we've heard referenced in this case would be appropriately the Greenwood
      Leflore and Grenada Lake. And then you look at the relative market share of those providers of those
      cases. The whole idea is you're trying to promote local access to care.(4)

¶25. While Delta and Grenada Lake assert that they do not attack the mathematical validity of the
Department's market analysis methodology as inferior, that is exactly what they are doing. At bottom they
suggest that the calculation of a population base should be grounded in a prediction of potential use as
opposed to the assumption implicit in the plan that a certain population minimum is sufficient as a predictor.
Moreover, they urge a system which in effect allocates market share of Mississippi residents to providers
who are beyond the control of the department.

¶26. This Court has consistently upheld this market share methodology used by the Department. See Delta
Med. Ctr. v. Greenwood Leflore Hosp., 609 So. 2d 1276 (Court affirmed MSDH's use of market share
methodology); Parkview Med. Assocs., 609 So. 2d 441(Court affirmed MSDH's use of market share
methodology); Golden Triangle, 603 So. 2d 854 (Court affirmed MSDH's use of market share
methodology); HTI Health Servs., 603 So. 2d at 853 (Court upheld market share analysis approach and
methodology used by MSDH in reviewing an application by Greenwood Leflore Hospital); Southwest,
580 So. 2d at 1241-42 (Court found that MSDH use of historical patient origin data is not an arbitrary
method to determine service area and population base for cardiac catheterization proposal); Magnolia
Hosp., 559 So. 2d at 1045 (Court held that the state health officer's factual determination that service area
did not meet minimum population required by state health plan did not turn upon undisclosed information
and unpromulgated criteria, but instead was supported by substantial evidence in the record).

¶27. Delta and Grenada Lake candidly admit that they have the burden to show that the lower court erred
in affirming the Department's decision to grant the Certificate of Need. Here, to satisfy that burden Delta
and Grenada Lake simply assert that another formula, as presented by their statistician, should be used for
market share analysis, which would result in Greenwood Leflore not having the minimum population base
required for a new CC/OHS.

¶28. In Golden Triangle, this Court affirmed the use of the same methodology used in this case. 603 So.
2d at 856. There, the Department measured Golden Triangle's population base by using patient origin
reports supplied by Golden Triangle and the other hospitals with catheterization services in the same service
area and determined that the minimum population base was not met. Id. at 856. This Court held that the
Department's use of this market share analysis is not arbitrary and capricious. Id.

¶29. Additionally, there is substantial evidence, including testimony by Ed Witek, which supports the
Department's reason for using the market share analysis.

¶30. Viewing the evidence as reflected in the record, considering this Court's clear precedents on this issue,
and applying this Court's applicable standard of review, we conclude that the methodology used by the
Department to derive market share is not so flawed as to render the decision of the Department in reliance
thereon arbitrary and capricious.

                                                     IV.

¶31. Delta and Grenada Lake argue that the Department did not consider the impact on existing providers
requirement in granting Greenwood Leflore's Certificate of Need.

¶32. The pertinent part of the State Health Plan, which Delta/Grenada Lake argue was not considered,
states as follows:

     3. Impact on Existing Providers: An Applicant proposing to acquire or other wise control diagnostic
     cardiac catheterization equipment and/or offer diagnostic cardiac catheterization services shall
     document that each existing unit, which is (a) in the CC/OHSPA and (b) within forty-five (45)
     miles of the applicant, has been utilized for a minimum of 450 procedures (both diagnostic and
     therapeutic) per year for the two most recent years as reflected in data supplied to and/or verified by
     the Mississippi State Department of Health....

Mississippi State Health Plan, page IX-70, App. 1; 1996-1997 (Emphasis added).

¶33. The Department and Greenwood Leflore argue that Delta and Grenada Lake should not be
considered because neither Delta nor Grenada Lake is within 45 miles of Greenwood Leflore Hospital. The
Department and Greenwood Leflore further contend that the language of the statute requires that an
applicant must be both within a 45-mile radius of Greenwood Leflore and within the same CC/OHSPA as
an existing unit. For support of this proposition, Delta/Grenada Lake cite to Village of Myrtle v. St.
Louis-San Francisco Ry., 239 Miss. 110, 116, 121 So. 2d 717, 719 (1960), where this Court stated,
"[t]he conjunction 'and' when used to connect phrases or sentences binds together and relates one to the
other."

¶34. Delta and Grenada Lake also argue that the Department did not address the general considerations, as
stated in Chapter 8 of the Department's Certificate of Need Review Manual, under the heading "Criteria
Used By State Department of Health for Evaluation of Projects; General Considerations." The pertinent
part of that manual states that:

     Need for the Project: One or more of the following may be considered in determining whether a need
     for the project exists:

     ***
     d. The probable effect of the proposed facility or service on existing facilities or services providing
     similar services to those proposed will be considered. When the service area of the proposed facility
     or service overlaps the service area of an existing facility or service, then the effect on the existing
     facility or service may be considered. The applicant or interested party must clearly present the
     methodologies and assumptions upon which any proposed project's impact on utilization in affected
     facilities or services is calculated. Also, the appropriate and efficient use of existing facilities/services
     may be considered.

1997 Mississippi State Department of Health Certificate of Need Review Manual, pg. 52 ¶d.

¶35. Under this provision, Delta argues that if Greenwood Leflore captured even half of the patients treated
at Delta from the primary service area claimed by Greenwood Leflore, that it would be a significant impact
on Delta. Delta contends that it would lose 11% of the patients being treated at its open-heart surgery unit
and 17.5% of the patients being treated at its cardiac catheterization unit, which is yet to achieve the
projected minimum of 300 procedures per year.

¶36. Besides losing patients, Delta argues that it stands to lose staff and support personnel which were
recruited from all over the South and trained at considerable expense, because there is no other talent pool
in the Delta from which Greenwood Leflore may draw qualified personnel. Delta argues that the bottom line
is that, if Greenwood Leflore's CC/OHS unit becomes operational, Delta stands a good chance of never
reaching its projected 450 cardiac catheterization procedures per year or 150 open-heart cases per year, in
spite of having done everything right. Consequently, Delta argues that in ruling in favor of Greenwood
Leflore's application, it was error for the Department to fail to take the negative effect on Delta's CC/OHS
unit into consideration.

¶37. On the other hand, Greenwood Leflore and the Department argue that the general review criteria in
this area are expressed in permissive, not mandatory terms, and vest in the Department a substantial amount
of discretion in taking into account the effect of a proposed program on existing providers, along with other
factors relating to need. The Department argues that it has been given discretion to take "any one or more"
of the factors into account. The Department and Greenwood Leflore argue that even if these requirements
were mandatory, the Department properly considered the impact of the proposed project on both Grenada
Lake and Delta. The Department and Greenwood Leflore argue that the standard does not require the
Department to disapprove the project merely because there was some impact.

¶38. Greenwood Leflore Hospital, the applicant, was not within a 45-mile radius of any existing provider.
This is a threshold inquiry that must be satisfied before an impact on existing CC/OHS providers can be
determined. The record reflects that the Department considered the impact on existing providers and
decided that there was no impact on existing providers.

¶39. Harold B. Armstrong, Director of the Department's Division of Health Planning and Resources
Development, testified that Greenwood Leflore and Delta tend to have different service areas with few
counties overlapping, but the overlap did not preclude approval of Greenwood Leflore's proposal, which
independently met the relevant criteria. Armstrong further testified that Grenada Lake was outside the
designated cardiac catheterization/open-heart surgery planning area. Armstrong further testified that the
entire planing area in question contains a population of over 400,000, which is far more than needed to
generate the minimum required for procedures in both Delta and Greenwood Leflore, based on the state
use rates.
¶40. Ed Witek testified that Grenada Lake has many counties in another planning area which are not
located within Greenwood Leflore's planning area for this particular service. Witek further testified that
there is a very small market share of acute care discharges in the seven counties (comprising Greenwood
Leflore's service area) held by Delta and Grenada Lake.

¶41. As evinced by the aforementioned testimony, the Department considered both the impact on existing
providers and the need for these services to the area, in granting the CON. The Department considered
ample testimony that reflects that there is a need for the Greenwood Leflore's CC/OHS because it would
provide better access to cardiac services for rural areas with minorities and poor people. This assignment of
error is without merit.

                                                       V.

¶42. The chancery court's decision affirming the Department's decision to grant a Certificate of Need to
Greenwood Lake Hospital was not error. The Department's methodology is not flawed, and the
Department did consider the impact on existing providers. Accordingly, the judgment of Hinds County
Chancery Court is affirmed.

¶43. AFFIRMED.

     PRATHER, C.J., SULLIVAN AND PITTMAN, P.JJ., McRAE, SMITH,
     MILLS, WALLER AND COBB, JJ., CONCUR.
1. The State Health Plan requires a minimum population base of 100,000 for applications proposing the
establishment of cardiac catheterization services. The total population within a given CC/OHSPA is used
when determining the need for services. Population outside the applicant's CC/OHSPA will be considered
in determining need only when the applicant submits adequate documentation acceptable to the Mississippi
State Department of Health, such as valid patient origin studies. 1998 State Health Plan Certificate of Need
Criteria and Standards for Cardiac Catheterization and Open-Heart Surgery Services. IX-69(8).

2. Grenada Lake's proposed formula looks like this:

                      Greenwood Leflore's Annual                  x
                      Discharges from County A

                                                              =
                      Total Annual Discharge (to all
                      hospitals) from County A                    Total Population of
                                                                  County A
                      x = Portion of the Total Population County A Attributable
                      to Greenwood Leflore

3. Grenada Lake asserts that the Department's formula looks like this:
                     Greenwood Leflore's Annual Discharges        x
                     from County A

                                                              =
                     Discharges from County A toGreenwood
                     Leflore, Delta Regional Medical Center       Total
                     and Grenada Lake Medical Center              Population of
                                                                  County A
                     x = Portion of the Total Population of County A the
                     Department Attributed to Greenwood Leflore Population
                     Base

4. See formula on footnote 3 supra.